Citation Nr: 1203429	
Decision Date: 01/31/12    Archive Date: 02/07/12

DOCKET NO.  09-00 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to July 1979. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a March 2008 rating decision of the Huntington, West Virginia regional office (RO) of the Department of Veterans Affairs (VA).  The rating decision held that new and material had been presented to reopen the claim; however, it denied the Veteran's claim of entitlement to service connection for hypertension. 

Notwithstanding the RO's March 2008 decision to reopen the claim of entitlement to service connection for hypertension, the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed by the Board before the Board may consider the underlying claim on its merits. See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  Consequently, the issue before the Board is the threshold question of whether new and material evidence has been received, as set out on the title page.

In October 2011, the Veteran appeared at a hearing held before the below-signed Veterans Law Judge.  A transcript of that hearing has been associated with the claims file.

The issue of entitlement to service connection for hypertension being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for hypertension in an unappealed June 1991 rating decision.

2.  The evidence added to the record since the last final decision in June 1991 is not cumulative, was not previously considered by decision makers, and raises a reasonable possibility of substantiating the claim of entitlement to service connection for hypertension.


CONCLUSIONS OF LAW

1.  The June 1991 rating decision that denied the claim for service connection for hypertension is final.  38 U.S.C.A. § 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2011).

2.  New and material evidence has been received to reopen the claim for service connection for hypertension.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2011); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) redefined VA's duty to assist a claimant in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

With respect to the issue of whether new and material evidence has been submitted to reopen the claim for service connection for a lumbar spine disorder, the RO had a duty to notify the Veteran of what information or evidence was needed in order reopen his claim.  In the decision below, the Board has reopened the Veteran's claim, and therefore, regardless of whether the requirements have been met in this case, no harm or prejudice to the appellant has resulted.  Therefore, the Board concludes that the current laws and regulations have been complied with, and a defect, if any, in providing notice and assistance to the Veteran was at worst harmless error in that it did not affect the essential fairness of the adjudication. Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92.

New and Material Evidence

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service. 38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity. 38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

The Board observes that the Veteran's claim for service connection for hypertension was previously considered and denied by the RO in a rating decision dated in June 1991.  The Veteran was notified of that decision and of his appellate rights; however, he did not submit a notice of disagreement.  In general, rating decisions that are not timely appealed are final. See 38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In October 2007, the Veteran essentially requested that his claim for service connection for hypertension be reopened.  The March 2008 rating decision currently on appeal held that new and material evidence had presented; however, service connection was not warranted.  As will be explained below, the Board believes that the RO's adjudication regarding reopening the Veteran's claim for service connection is ultimately correct.  However, regardless of what the RO has done in cases such as this, "the Board does not have jurisdiction to consider a claim which it previously adjudicated unless new and material evidence is presented, and before the Board may reopen such a claim, it must so find." Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); 38 U.S.C.A. §§ 5108, 7104(b).  Although this claim does not involve a prior final denial by the Board but rather by the RO, the United States Court of Veterans Appeals (Court) has held that the same statutory reopening requirements apply to prior final RO decisions. Suttmann v. Brown, 5 Vet. App. 127, 135 (1993).  Therefore, the Board is required by statute to review whether new and material evidence has been submitted to reopen the claim.  Thus, the Board has recharacterized the issue on appeal as whether the appellant has submitted new and material evidence to reopen the previously denied claim for service connection for a lumbar spine disorder.

In order to reopen a claim which has been denied by a final decision, the claimant must present new and material evidence. 38 U.S.C.A. § 5108.  For applications to reopen filed after August 29, 2001, as was the application to reopen the claims in this case, new and material evidence means evidence not previously submitted to agency decisionmakers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance. See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed. See Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

As noted above, the Veteran's original claim for service connection was initially denied in a June 1991 rating decision.  In that decision, the RO noted that there was no evidence of a cardiovascular condition or a diagnosis of hypertension.  

The evidence associated with the claims file subsequent to the June 1991 rating decision includes VA medical records, a VA medical examination dated in January 2008 as well as the Veteran's assertions and testimony of diagnoses of hypertension.  The Board has thoroughly reviewed the evidence associated with the claims file subsequent to the June 1991 rating decision and finds that this evidence constitutes new and material evidence which is sufficient to reopen the previously denied claim for service connection for hypertension.   

The additional evidence is certainly new, in that it was not previously of record. With regard to whether the evidence is material, the Board notes that there is evidence of a current diagnosis of hypertension within the VA treatment records that was confirmed upon VA examination in January 2008.  The Board finds that this newly submitted evidence relates to previously unestablished facts necessary to substantiate the Veteran's claim.  The Veteran provided new information that has never been considered and that directly relates to whether the Veteran has a current diagnosis of hypertension.  Accordingly, the Board finds that new and material evidence has been presented to reopen the Veteran's previously denied claim for service connection for hypertension.  However, as will be explained below, the Board is of the opinion that further development is necessary before the merits of the appellant's claim can be addressed.


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for a hypertension is reopened, and to this extent only, the appeal is granted.



REMAND

The Board finds that additional development is required before a decision can be rendered on the merits of the claims for service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  

In this case, the Veteran alleges that his hypertension is attributable to his service-connected diabetes mellitus, type II.  The Board notes that the Veteran was afforded a VA examination in January 2008.  Based on his examination findings, the examiner held that the Veteran's hypertension was not caused by or the result of the Veteran's service-connected diabetes mellitus.  The examiner's rationale was that the diagnosis of hypertension was rendered approximately at the same time as the diagnosis of diabetes mellitus.  Additionally, the Veteran's current lab work did not indicate renal damage caused from the diabetes; therefore, the hypertension was not caused by the Veteran's diabetes mellitus.  

The Veteran, however, during his October 2011 Board hearing, raised a new theory of entitlement.  He argued that his hypertension has been aggravated by his service-connected diabetes mellitus.  Based on this new theory of entitlement, the Board finds that an examination should be provided to determine the etiology of the Veteran's hypertension and whether it has been aggravated by the Veteran's service-connected diabetes mellitus, type II. 38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.   Contact the Veteran and request that he furnish the names, addresses, and dates of treatment of all medical providers from whom he has received treatment for hypertension.  After securing the necessary authorizations for release of this information, seek to obtain and associate with the claims file, copies of all treatment records, referred to by the Veteran, not already of record. If any such records cannot be located, this should be indicated in the record and communicated to the Veteran. 

2.  The RO/AMC should arrange for the Veteran to undergo a VA examination to determine whether the Veteran's hypertension has been aggravated by his service-connected diabetes mellitus, type II.  The opinion must be based on a review of the entire claims file and contain a rationale.  If the opinion cannot be provided without resorting to mere speculation, the examiner should so state.  The following considerations will govern the examination:

a. The claims file and all relevant medical records must be made available to and reviewed by the examiner in conjunction with the examination.  Any indicated diagnostic tests and studies must be accomplished.

b. The examiner must comment as to whether the Veteran's hypertension has been aggravated beyond the natural progression of the disease by his service-connected diabetes mellitus, type II, (representing a permanent worsening of such disability).  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

A complete rationale for all opinions must be provided.  The report prepared must be typed.

3.  Then, the AMC/RO is to re-adjudicate the claim of entitlement to service connection for hypertension.  If they remain denied, the AMC/RO should issue an appropriate supplemental statement of the case, and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


